Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-15, 17-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binder (US 2019/0154439 A1), and further in view of Yung (US 2007/0044331 A1), and Matsui (US 5,907,521 A).
Regarding claims 1, 12, and 18, Binder teaches a device for measuring the height of an automobile chassis comprising:
a housing [0055 prior art describes optoelectronic laser distance measurement instrument arranged on the outer edge of a portable housing; fig. 1 prior art shows distance meter with housing 
a first transducer arranged on a surface of the housing and configured to transmit an ultrasonic pulse towards a target surface [0545 Any apparatus or device herein may further comprise a first transducer that may consist of the first emitter and the first sensor, and may further be operative to be in first transmitting and first receiving states, where in the first transmitting state the first transducer may be serving as the first emitter and in the first receiving state the first transducer may be serving as the first sensor.; abstract The distance meters may use optical means, where a visible or non-visible light or laser beam is emitted and received, acoustical means, where an audible or ultrasound sound is emitted and received…];
a second transducer arranged adjacent to the first transducer configured to receive a reflection of the ultrasonic pulse off of the target surface [0545 Alternatively or in addition, any apparatus or device herein may further comprise a second transducer that may consist of the second emitter and the second sensor…];
a laser pointer arranged on the surface of the housing proximal to the first and second transducers and configured to generate a visible laser directed towards the target surface [0014 laser beam to stay narrow over greater distances (collimation)…such as laser pointers; 0016 distance measuring is based on the electro-optical techniques, where the measuring uses light 
a user interface button arranged on the surface of the housing [0088 Microprocessor programming provides a control scheme whereby an operator can program different modes of operation into the instrument by depressing buttons arranged on a rear display panel of the instrument.]; and
a thermistor arranged on the surface of the housing adjacent to the first and second transducers and configured to measure air temperature surrounding the device [0082 Acoustics-based distance meters are typically based on that in dry air, at 20° C. (68° F.), the speed of sound is 343 meters per second. Weather conditions, however, affect the behavior of the sound waves, and the speed of sound varies with pressure, temperature, and humidity.; 0083 temperature sensor… transmitting the acoustic signal until the comparator output is generated, and a controller determining use of only the air temperature, velocity of the acoustic signal, and distance traveled from transmitting the acoustic signal];
wherein the memory is stored with instructions, which when executed by the processor, cause the processor of the device, upon receipt of a wirelessly received initiating command by the transceiver from a second device [1005 apparatus may be remotely commanded over the wireless network.; 0293 broadcast serial network… All messages are initiated by the master with at most one slave replying to a given message identifier.; 0347 Through the user interface, the wireless device surface content to a user and allows a user select interactions with the wireless devices using the wearable device.], to initiate the transmission of an ultrasonic pulse by the first transducer, is configured to measure a time duration between transmitting the ultrasonic pulse by the first transducer and receiving the reflection of the ultrasonic pulse by the second transducer 
Binder teaches a rangefinder for measuring distance. Binder does not explicitly teach … and yet Yung teaches [determining] a distance between a ground surface upon which the device is resting and the target surface [0021 Preferably, the computer 34 is configured so that the distance to be measured is alternatively the forward surface of the laser leveler 10 or the rearward surface of the laser leveler 10.].
It would have been obvious to combine the rangefinding of Binder, with the computation of the distance as being the distance from the forward surface or alternatively the rearward surface of the laser level with ultrasonic rangefinder as taught by Yung so that like a tape measure the 
Binder does not explicitly teach … and yet Matsui teaches wherein the first transducer and second transducer are mounted in and separated by an acoustically dampening material [abstract An ultrasonic range finder according to the present invention comprises a transmitting ultrasonic sensor, a receiving ultrasonic sensor, and a case which holds both ultrasonic sensors mounted and separated on the same surface, wherein a foam member fabricated to contain air bubbles is provided between the ultrasonic sensors …; see fig. 1-2 where transducer 1a and 2a are separated by foam member #4 and surrounded by #7 rubber filler material].
It would have been obvious to combine the ultrasonic ranging of Binder, with the ultrasonic ransducers of Matsui which are mounted in a foam member housing so that self-ringing is reduced.
Regarding claim 2, Binder as modified by Matsui teaches the device according to claim 1, wherein the housing comprises a chamber configured to receive a transducer housing made of the acoustically dampening material and comprising two spaced-apart openings configured to receive the first transducer and the second transducer, such that a perimeter of each of the first transducer and the second transducer are surrounded by the acoustically dampening material [see fig. 1-2 where transducer 1a and 2a are separated by foam member #4 and surrounded by #7 rubber filler material].
Regarding claim 3, Binder also teaches the device according to claim 1, wherein the circuit board further comprises a light emitting diode visible on the surface of the housing [0058 Alternatively or in addition to laser diode, the optical emitter 11 may use a visible or non-visible Light Emitting Diode (LED); 0125 emitted from a laser source…laser diode…photo-diode].
Regarding claim 6, Binder also teaches the device according to claim 1, wherein the first transducer is configured to transmit the ultrasonic pulse at a frequency of approximately 300 kHz [0084 Ultrasound devices operate with frequencies from 20 KHz up to several gigahertz. An ultrasound herein may comprise a sound wave having a carrier or center frequency of higher than 20 KHz, 30 KHz, 50 KHz, 80 KHz, 100 KHz, 150 KHz, 200 KHz, 250 KHz, 300 KHz …].
Regarding claims 7 and 17, Binder also teaches the device according to claim 1, wherein the second transducer is physically separated from the first transducer to reduce vibrations from the transmission of the ultrasonic pulse by the first transducer affecting the second transducer [fig. 1 shows #11 emitter and #13 sensor which are separated].
Regarding claim 8, Binder also teaches the device according to claim 1, wherein the first transducer is configured to transmit a predetermined number of ultrasonic pulses [0088 ultrasonic distance measuring…pulsing control is also provided for in the mode programming…single pulse is sent…instrument will not send a next pulse until the expiration of a set time period], wherein for each of the predetermined number of ultrasonic pulse transmissions [0080 distance measuring…uses transmitting a short pulse of sound], the processor is configured to measure the time duration between transmitting the ultrasonic pulse by the first transducer and receiving the reflection of the ultrasonic pulse by the second transducer, to determine a measured time duration for each of the predetermined number of ultrasonic pulse transmissions [0078 pulse echo method…ultrasonic pulse].
Regarding claim 10, Binder also teaches the device according to claim 1, wherein the device is configured to communicate one or more of the measurements of air temperature, time duration and distance to a mobile device or computer [1004 For example, any of the meters herein, 
Regarding claim 11, Binder as modified by Yung also teaches the device according to claim 1, wherein the device is configured to measure the distance between the ground surface upon which the device is resting and the target surface [Yung: 0021 Preferably, the computer 34 is configured so that the distance to be measured is alternatively the forward surface of the laser leveler 10 or the rearward surface of the laser leveler 10.], and the measured distance is at least 1.5 inches [Binder: 0010 Interferometric methods may result in accuracies of less than one micrometer over ranges of up to several millimeters, while triangulation techniques may result in devices with accuracy in the micrometer range, but may be limited to measure distances out to several inches.].
Regarding claim 13, Binder also teaches the device according to claim 12, further comprising a thermistor arranged on the surface of the housing adjacent to the first and second transducers and configured to measure air temperature surrounding the device; wherein the distance between the ground surface and the target surface is further determined based at least upon the measured air temperature [0082 temperature sensor].
Regarding claim 14, Binder also teaches the device according to claim 12, further comprising a laser pointer arranged on the surface of the housing proximal to the first and second transducers and configured to generate a visible laser directed towards the target surface [0014 laser beam to stay narrow over greater distances (collimation)…such as laser pointers; 0016 distance measuring is based on the electro-optical techniques].
Regarding claim 15, Binder also teaches the device according to claim 12, further comprising a user interface button arranged on the surface of the housing configured to control one or more operations of the device [0347 Through the user interface, the wireless device surface 
Regarding claim 21, Binder also teaches the device of claim 11, wherein the device is configured to measure the distance within 1/32 inch or less of accuracy [0.79375 millimeters] [0010 Interferometric methods may result in accuracies of less than one micrometer over ranges of up to several millimeters, while triangulation techniques may result in devices with accuracy in the micrometer range, but may be limited to measure distances out to several inches.; 0164 measurement accuracy being better than a fraction of a millimeter].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binder (US 2019/0154439 A1), Yung (US 2007/0044331 A1), and Matsui (US 5,907,521 A), and further in view of Binder2016 (US 2016/0114221 A1).
Regarding claim 4, Binder does not explicitly teach … and yet Binder2016 teaches the device according to claim 1, wherein the housing further comprises a battery holder configured to receive one or more batteries to power the device [abstract handheld unit powered from a battery], and a bottom plate configured to be attachable to the housing and detachable from the housing to provide access to the battery holder and the circuit board [see fig. 4a with removable battery cover #41 which exposes battery as well as circuit board PCB #47].
It would have been obvious to combine the ultrasonic rangefinder of Binder, with the removable battery cover of Binder2016 so that the circuit board/battery may be repaired/replaced more easily than with a sealed housing.

    PNG
    media_image1.png
    641
    447
    media_image1.png
    Greyscale



Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binder (US 2019/0154439 A1), Yung (US 2007/0044331 A1), and Matsui (US 5,907,521 A), and further in view of O’Donnell (US 20050200487 A1).
Regarding claims 9 and 16, Binder does not explicitly teach … and yet O’Donnell teaches the device according to claim 1, wherein a height of the device between the first and second transducers and a base surface of the device to be placed on the ground surface is no greater than approximately 0.65 inches [0065 “In one aspect of the invention, light source housing 108 and detector housing 116 may be about the same size, for example, about 0.75 inches in length, about 0.550 inches in height and about 1.0 inches in width.”].
.

Allowable Subject Matter
Claims 19-20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/15/2021 have been fully considered and are found persuasive. While Binder (US 2019/0154439 A1) has now been applied to the independent claims as written, reconsideration of dependent claims 19-20 favors applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645